                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 5:19-cv-01247-MWF (AFM)                                          Date: August 29, 2019
Title      Ken R. Belvins v. San Bernardino County Sheriff’s Dept., et al.



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                  Ilene Bernal                                             N/A
                  Deputy Clerk                                    Court Reporter / Recorder

         Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                      N/A                                                  N/A

Proceedings (In Chambers): Order to Show Cause

         On July 19, 2019, the Court dismissed plaintiff’s Complaint with Leave to Amend (“Order”)
and advised plaintiff that if he desired to pursue the action he may file a First Amended Complaint
remedying the pleading deficiencies discussed in the Order by August 18, 2019. (ECF No. 5.)
Plaintiff was admonished that if he failed to timely file a First Amended Complaint, the Court would
recommend that the action be dismissed with prejudice on the grounds set forth in the Order and for
failure to prosecute. The docket shows that, as late as the date of this Order, plaintiff has not filed a
First Amended Complaint.

       Accordingly, IT IS ORDERED that plaintiff shall show cause in writing why this action
should not be dismissed for failure to prosecute no later than September 23, 2019. The filing of a
First Amended Complaint by September 23, 2019 shall discharge the Order to Show Cause.

      Plaintiff is again admonished that if he fails to timely file a First Amended Complaint
remedying the pleading deficiencies, the Court will recommend that this action be dismissed.

        IT IS SO ORDERED.


                                                                                                    :
                                                                    Initials of Preparer           ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
